                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION

JOSEPH W. COLEMAN,                               )
                                                 )
               Movant,                           )
                                                 )
         v.                                      )         No. 1:16CV103 HEA
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
               Respondent.                       )

                         OPINION, MEMORANDUM AND ORDER

       Before the Court is movant’s motion to vacate, brought pursuant to 28 U.S.C. § 2255. In

his motion to vacate, movant seeks a reduction in his sentence pursuant to the recent Supreme

Court case of Johnson v. United States, 135 S.Ct. 2551 (2015).

       In Johnson, the Supreme Court of the United States held the “residual clause” of the

Armed Career Criminal Act (“the ACCA”), 18 U.S.C. § 924(e)(2)(B)(ii), unconstitutionally

vague. As movant was convicted under the ACCA and as it appears from the motion to vacate

that he is relying on Johnson as the basis for his arguments for resentencing, this Court will

request assistance from the United States Probation Office for the Eastern District of Missouri in

reviewing movant’s § 2255 petition.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall notify the United States

Probation Office of movant’s § 2255 motion to vacate and that it is brought pursuant to the

Supreme Court case of Johnson v. United States,135 S.Ct. 2551 (2015).

       IT IS FURTHER ORDERED that, within three weeks of the date of this Order, the

United States Probation Office shall prepare and file in movant’s criminal case a new Resentence
Report relative to movant’s contentions under Johnson, which shall be filed under seal, with

access to the Court and the parties who have entered their appearance in this matter.

       IT IS FURTHER ORDERED that within five (5) days of the filing of the Probation

Office’s Disclosure Copy of the Resentence Report, the parties shall file, in movant’s criminal

case, simultaneous objections to the Resentence Report or statements that they have no

objection. Within seven (7) days of such time, the United States Probation Office shall file a

final copy of the Resentence Report in movant’s criminal case.

       IT IS FURTHER ORDERED that a hearing on this matter is set for Monday, December

3, 2018, at 11:00 a.m. in the courtroom of the undersigned.

       Dated this 18th day of October, 2018.




                                                       HENRY EDWARD AUTREY
                                                    UNITED STATES DISTRICT JUDGE




                                                2
